Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The invention as set forth in claim 1 differs from the inventions disclosed in the prior art in that "wherein the second set includes at least one of {524309, 524341, 524347, 524351, 524353, 524369, 524387, 524389, 524411, 524413, 524429, 524453, 524497, 524507, 524509, 524519, 524521, 524591, 524593, 524599, 524633, 524669, 524681, 524683, 524701, 262147, 262151, 262153, 262187, 262193, 262217, 262231, 262237, 262253, 262261, 262271, 262303, 262313, 262321, 262331, 262337, 262349, 262351, 262369, 262387, 262391, 262399, 262411, 262433, 262459, 131071, 131101, 131111, 131113, 131129, 131143, 131149,131171, 131203, 131213, 131221, 131231, 131249, 131251, 131267, 131293, 131297, 131303, 131311, 131317, 131321, 131357, 131363, 131371, 131381, 1048583, 1048589, 1048601, 1048609, 1048613, 1048627, 1048633, 1048661, 1048681, 1048703, 1048709, 1048717, 1048721, 1048759, 1048783, 1048793, 1048799, 1048807, 1048829, 1048837, 1048847, 1048867, 1048877, 1048889, 1048891, 2097169, 2097211, 2097223, 2097229, 2097257, 2097259, 2097287, 2097289, 2097311, 2097317, 2097349, 2097373, 2097383, 2097397, 2097401, 2097421, 2097427, 2097449, 2097451, 2097461, 2097479, 2097481, 2097499, 2097503, 297517}". This difference would not have been obvious to a person skilled in the art having regard to the cited documents and in light of the entirety of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al. (US 2020/0163062); Takeda discloses configuring CORESETs in the downlink control channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN D BLANTON/           Primary Examiner, Art Unit 2466